Citation Nr: 9930188	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-01 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from February 1951 to November 
1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the September 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for hypertension.



FINDINGS OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that hypertension 
was present in service or is otherwise related to military 
service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for hypertension.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Of record is the report of a physical examination conducted 
in October 1947 for the veteran's enlistment into the Air 
National Guard of Maine.  At that time his blood pressure was 
recorded as 118/68.  The report of his January 1951 physical 
examination on entry into active duty reflects two blood 
pressure readings of 150/90 and 142/80.  At the time of his 
physical examination for separation from service the 
veteran's blood pressure was recorded as 138/68.  

The report of a private medical evaluation dated in August 
1986 indicates the veteran had "elevated blood pressure 
1974, 148/110, then.  On Maxide and Lopressor.  Chol 256, 
130-140/85 - digital . . ."  The pertinent impression was 
elevated blood pressure.  Additional private medical records 
dated in May 1994 to December 1996 reflect ongoing monitoring 
and medication for elevated blood pressure with recorded 
readings ranging from 130/80 to 150/70.

On VA examination conducted in July 1997 the veteran gave a 
history of several occasions during active service when he 
had to have his blood pressure rechecked after resting.  
After leaving the military he reportedly began taking 
antihypertensive medication.  The VA examiner recorded that 
the veteran claimed to have started treatment in 1952.  It 
was also recorded that several of his treating physicians 
were deceased and no records were available to substantiate 
his claim.  At the time of examination the veteran had 
hypertension and was taking medication.  His blood pressure 
was 106/60 on the day of examination.  The impression in 
pertinent part was stated as follows: "[t]he patient claims 
to have hypertension which began either during or shortly 
after he separated from the military.  There are no records 
which substantiate this.  His blood pressure is a bit below 
the target range today and he may require a medication 
adjustment."  

Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1999).  Additionally, where a veteran 
served for 90 days or more during a period of war or 
peacetime after December 31, 1946, and a specified chronic 
disease, to include cardiovascular-renal disease, including 
hypertension, became manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
the chronic disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§  3.307, 3.309 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1999).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1999)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Lay testimony may be used to show 
service connection by continuity of symptomatology, as well 
as to show a nexus between the continuity of symptomatology 
and the present disability when "such a relationship is one 
as to which a lay person's observation is competent." 
Savage, 10 Vet. App. at 497.  A lay person is not generally 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability.  Id.

The threshold question to be answered is whether the veteran 
has met his burden of submitting a well grounded claim.  In 
order for him to meet this burden, the claimant must submit 
evidence sufficient to justify a belief that his claim is 
plausible. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The Secretary has the duty to assist a 
claimant in developing facts pertinent to a well grounded 
claim.  38 U.S.C.A. § 5107(a).  If the appellant has not 
presented a well grounded claim, his appeal must fail, and 
there is no duty to assist him further in the development of 
his claim as any such additional development would be futile.  
Murphy v.  Derwinski, 1 Vet.App. 78 (1990).  

A plausible or well grounded claim for service connection 
requires competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in- service injury or disease and the current 
disability (medical evidence). Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet.App. 498 (1995).  Where 
the determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet.App.  359 (1995).  Grottveit 
v. Brown, 5 Vet.App. 91, 93 (1993).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet.App. 498.  

The VA examiner noted a diagnosis of hypertension in July 
1997.  Thus the criterion of a current disability is 
reflected by the record in this case.  However, service 
medical records are devoid of evidence of treatment or 
diagnosis of hypertension, and there is no evidence that the 
condition was present during the presumptive period of one 
year following service, or for many years thereafter.  
Moreover, the veteran has not presented any medical evidence 
or opinion to indicate a nexus between the currently 
diagnosed disability and active service.  

Evidentiary assertions by the claimant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where an evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion. King v. Brown, 5 Vet. 
App. 19 (1993).  In this case the veteran, as a layperson, is 
not competent to provide medical evidence that hypertension 
had onset during active service or to establish a nexus 
between his current disorder and active service. Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992); Grottveit v. Brown, 5 
Vet.App. 91 (1993).  As previously noted, a claimant must 
submit supporting evidence that justifies a belief by a fair 
and impartial individual that his claim is plausible.  In the 
absence of the requisite support from competent (medical) 
evidence, the veteran's claim for service connection 
hypertension is not plausible.


ORDER

The claim for service connection for hypertension is denied 
as not well-grounded.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

